UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-6646


DARRIS ALTONY NEWSOME,

                 Petitioner – Appellant,

          v.

HAROLD CLARKE,

                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:15-cv-00449-LO-TCB)


Submitted:   October 26, 2016              Decided:   November 4, 2016


Before NIEMEYER and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Darris Altony Newsome, Appellant Pro Se. Kathleen Beatty Martin,
Senior Assistant Attorney General, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Darris Altony Newsome seeks to appeal the district court’s

order     dismissing       his     28   U.S.C.        § 2254    (2012)        petition     as

untimely.      The order is not appealable unless a circuit justice

or    judge   issues      a     certificate      of    appealability.           28    U.S.C.

§ 2253(c)(1)(A) (2012).             A certificate of appealability will not

issue     absent     “a       substantial     showing      of        the     denial   of    a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that   reasonable          jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El     v.    Cockrell,        537    U.S.    322,    336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                              Slack,

529 U.S. at 484-85.

        We have independently reviewed the record and conclude that

Newsome has not made the requisite showing.                                Accordingly, we

deny Newsome’s motion for a certificate of appealability, deny

leave to proceed in forma pauperis, and dismiss the appeal.                                We

dispense      with       oral    argument     because      the        facts     and    legal



                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3